


Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT


This First Amendment to Amended and Restated Executive Severance Agreement
(“First Amendment”) is made and entered into effective the 27th day of June,
2013 by and between Airgas, Inc. (the “Company”) and Peter McCausland (the
“Executive”).
WHEREAS, the Company and Executive are parties to an Amended and Restated
Executive Severance Agreement dated May 29, 2009 (the “Agreement”); and
WHEREAS, the Agreement states that Executive is currently serving as the
Company's Chairman of the Board, President and Chief Executive Officer and
provides that the Agreement “shall continue in full force and effect for the
duration of Executive's employment with the Company so long as Executive holds
the position of Chief Executive Officer of the Company”; and
WHEREAS, effective August 14, 2012, Executive was elected Executive Chairman of
the Board of the Company and Michael L. Molinini was elected President and Chief
Executive Officer; and
WHEREAS, it is and has been the intention of the Company that the Agreement
remain in full force and effect notwithstanding the change in positions
described above;
NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the Company and Executive agree that the Agreement is hereby
amended as follows:
1.    The first WHEREAS clause of the Agreement is hereby amended to read in its
entirety as follows:
WHEREAS, Executive is an executive of the Company, currently serving as its
Executive Chairman of the Board; and
2.    Section 12 of the Agreement is hereby amended to read in its entirety as
follows:
12. Term of Agreement. This Agreement shall continue in full force and effect
for the duration of Executive's employment with the Company; provided, however,
that after the termination of Executive's employment during the term of this
Agreement, this Agreement shall remain in effect until all of the obligations of
the Parties hereunder are satisfied or have expired.
3.    Except as expressly modified above, the Agreement shall remain in full
force and effect as originally written.


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this First Amendment as of the date first above written
 
 
AIRGAS, INC.
 
 
 
Attest: /s/ Robert H. Young, Jr.
 
By: /s/ Michael L. Molinini
 
 
Its: President and Chief Executive Officer
 
 
 
 
 
 
    _________________
 
/s/ Peter McCausland
               Witness
 
     Peter McCausland
 
 
 
 
 
 





